NOTICE OF ALLOWABILITY/REASONS FOR ALLOWANCE
This is a notice of allowability with reasons for allowance addressing applicant’s response 20 October 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and examined.
Claims 19 and 20 are cancelled.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: using the broadest reasonable interpretation in light of applicant’s specification, the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the body, barrier having the first and second portions, the intermediate member between the first and second portions, how the intermediate member responds to the forces applied, and the specifics of, and relationship among, the body, barrier and intermediate member.  The limitations including the axis of each of the first and second portions and how they are related in combination with the intermediate member, along with the other noted reasons, are not provided by the prior art.


With the reasons above, the following is the final status of the claims:
Claims 1-18 are allowed.
Claims 19 and 20 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649